 Case 2:18-cv-00254-BSJ Document 217 Filed 01/30/20 PageID.8007 Page 1 of 3
                                                                  FILED
                                                           2020 JAN 30 PM 12:15
                                                                 CLERK
                                                           U.S. DISTRICT COURT

Ross C. Anderson (#0109)
Walter M. Mason (#16891)
LAW OFFICES OF ROCKY ANDERSON
The Judge Building
Eight East Broadway, Suite 450
Salt Lake City, Utah 84111
Telephone: (801) 349-1690
Fax: (801) 349-1682
rocky@andersonlawoffices.org
walter@andersonlawoffices.org
Attorneys for Plaintiff


                IN THE UNITED STATES DISTRICT COURT
                 DISTRICT OF UTAH, CENTRAL DIVISION


CAL VIN DONALD OSTLER, as personal
representative of the Estate of Lisa Marie     ORDER STAYING ALL
Ostler,                                          DEADLINES AND
                                              CANCELLING HEARINGS
             Plaintiff,                      PENDING FINALIZATION OF
v.                                                 SETTLEMENT

HOLLY PATRICE HARRIS, ZACHARY
PAUL FREDERICKSON, TODD ALLAN                 Case No. 2:18-cv-00254-001
BOOTH, RONALD PAUL SEEWER, JR.,
BRENT LEE TUCKER, and SALT LAKE                 Judge Bruce S. Jenkins
COUNTY, a political subdivision of the
State of Utah,

             Defendants.
 Case 2:18-cv-00254-BSJ Document 217 Filed 01/30/20 PageID.8008 Page 2 of 3




      Upon Stipulation of counsel for the parties, and having been notified that the

above-captioned matter has been settled pending state court approval of the

settlement on behalf of Lisa Ostler's minor children, and good cause appearing

therefor,

      IT IS HEREBY ORDERED that all present deadlines shall be stayed and all

scheduled hearings shall be cancelled, pending notification of finalization of

settlement following drafting and signing of a settlement agreement and approval by

a state court of the settlement on behalf of Lisa Ostler's minor children. If, for any

reason, either party believes in good faith that the stay should be lifted and that the

matter shall continue to be litigated, the Court shall be immediately notified, at

which time the Court will set a scheduling conference. The parties shall notify the

Court upon finalization of the settlement agreement.
                     ,i lr---
       Dated this~ o day of January 2020.




                                          2
 Case 2:18-cv-00254-BSJ Document 217 Filed 01/30/20 PageID.8009 Page 3 of 3




The parties stipulate to the above Order:

LAW OFFICES OF ROCKY ANDERSON

Isl Ross C. Anderson
Ross C. Anderson
Attorney for Plaintiff


Sim Gill
SALT LAKE COUNTY DISTRICT ATTORNEY

Isl Bridget K. Romano
Bridget K. Romano
Deputy District Attorney
Attorney for Defendants
(Signed by Ross C. Anderson with permission
ofBridget K. Romano)




                                            3
